DETAILED ACTION
This Office Action is in response to Amendment filed on May 24, 2022. 
In the instant amendment, claim 1 is the only independent claim; claims 1-2 are currently amended; claims 17 is cancelled; claims 3-16 and 18-20 are previously presented.
Claims 1-20 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Amendment
The amendment filed May 24, 2022 has been entered. Claim 1 is the only independent claim; claims 1-2 are currently amended; claims 17 is cancelled; claims 3-16 and 18-20 are previously presented. Applicant’s amendments and arguments to claims are persuasive to overcome all claim and drawing objections and prior art rejection associated with claim 1 as set forth in the most recent office action mailed 02/24/2022. 

Interview Summary
A telephone interview between Examiner and applicant’s representative is performed. An agreement was reached that Applicant’s amendments and arguments to claims are persuasive to overcome all claim and drawing objections and prior art rejection associated with claim 1 as set forth in the most recent office action mailed 02/24/2022. However, no agreement was reached regarding to 112 issues as set forth in the most recent office action mailed 02/24/2022. 
Response to Argument
On pages 7-8 of remarks of 05/24/2022, applicant states that a person of ordinary skill in the art (POSITA) to which the claimed invention pertains would understand how to incorporate diagrammatic example into the mathematics of data modeling, such that based on the exerted forces and measure accelerations, the parameters of the springs and dampers in this mathematical model can be calculated. Once these parameters are calculated, then the mass 21 is determined and therefore the density is known based on the volume of the pipe part (see also page 1, line 27 – page 2, line 4 of the clean copy of the substitute specification filed on 01/18/2021). Examiner disagrees because page 1, line 27 – page 2, line 4 of the clean copy of the substitute specification filed on 01/18/2021 does NOT describe that springs and dampers are “at least one parameter” of a mathematical model shown in figure 2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claims 1-3, 9, and 12, term “at least one parameter” render the claim indefinite. What exactly constitute “at least one parameter” of the mathematical model? Pages 2-3 of the instant specification states at least one parameter of the mathematical model. However, pages 2-3 of the instant specification does not describe/specify what exactly constitute “at least one parameter” of the mathematical model of fig.2.

	Claims 2-16 and 18-20 are also rejected based on their dependency on claim 1.

Claims 12-13 and 16 are also rejected based on their dependency on claim 2.
	
Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “an actuator arranged between the pipe part and the frame for imparting a force on the pipe” and “the accelerations measured by the first accelerometer on the mathematical model to determine at least one parameter of the mathematical model and wherein the computing means calculate the density of the slurry in the pipe part with the determined at least one parameter” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Pages 2-3 of the instant specification states that accelerations measured by the first accelerometer on the mathematical model to determine at least one parameter of the mathematical model. However, pages 2-3 of the instant specification provide no clear written description support for claimed limitations of “the accelerations measured by the first accelerometer on the mathematical model to determine at least one parameter of the mathematical model and wherein the computing means calculate the density of the slurry in the pipe part with the determined at least one parameter” in relation with “an actuator arranged between the pipe part and the frame for imparting a force on the pipe”. Accordingly, the disclosure of the instant application has no written support for limitations “an actuator arranged between the pipe part and the frame for imparting a force on the pipe” and “the accelerations measured by the first accelerometer on the mathematical model to determine at least one parameter of the mathematical model and wherein the computing means calculate the density of the slurry in the pipe part with the determined at least one parameter”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-16 and 18-20 are also rejected based on their dependency on claim 1.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “wherein the accelerations measured by the second and third accelerometer are also fitted onto the mathematical model to determine the at least one parameter” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Pages 2-3 of the instant specification states that accelerations measured by the first accelerometer on the mathematical model to determine at least one parameter of the mathematical model. However, pages 2-3 of the instant specification provide no clear written description support for claimed limitations of “wherein the accelerations measured by the second and third accelerometer are also fitted onto the mathematical model to determine the at least one parameter” in relation with “an actuator arranged between the pipe part and the frame for imparting a force on the pipe”. Accordingly, the disclosure of the instant application has no written support for limitations “wherein the accelerations measured by the second and third accelerometer are also fitted onto the mathematical model to determine the at least one parameter”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 12-13 and 16 are also rejected based on their dependency on claim 2.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “fitting the accelerations measured by the accelerometer(s) onto the mathematical model to determine at least one parameter of the mathematical model; calculating the density of the fluid in the pipe part with the determined at least one parameter” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Pages 2-3 of the instant specification states that accelerations measured by the first accelerometer on the mathematical model to determine at least one parameter of the mathematical model. However, pages 2-3 of the instant specification provide no clear written description support for claimed limitations of “fitting the accelerations measured by the accelerometer(s) onto the mathematical model to determine at least one parameter of the mathematical model; calculating the density of the fluid in the pipe part with the determined at least one parameter” in relation with “an actuator arranged between the pipe part and the frame for imparting a force on the pipe”. Accordingly, the disclosure of the instant application has no written support for limitations “fitting the accelerations measured by the accelerometer(s) onto the mathematical model to determine at least one parameter of the mathematical model; calculating the density of the fluid in the pipe part with the determined at least one parameter”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejection as pointed out above (see 112a rejection as indicated above as an example).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Due to 112 issues presenting in claims 1-20, a rejection under prior art for claims 1-20 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.
Applicant is invited to review De Vries – US 20160290908 (hereinafter “De”), which teaches a density meter for slurry which is transported through a pipe 3 (fig.2; abstract), the density meter (fig.2; abstract) comprising: a frame 21 (fig.2; [0040]: pipe 3 is suspended from a portal 21 which supports feed pipe 2 and discharge pipe 4; hence, portal 21 corresponds to “a frame”); a pipe part 3; flexible pipe couplings 5, 6 ([0034]: flexible rubber sleeves 5, 6 corresponds to “flexible pipe couplings”) arranged between the frame 21 and either end of the pipe part 3 for coupling the pipe part 3 to the frame 21 and to a feed pipe 2 and a discharge pipe 4 (fig.2: each flexible pipe coupling is arranged between either end of frame 21 and either end of pipe part 3 for coupling the pipe part 3 to the frame 21 and to a feed pipe 2 and a discharge pipe 4; thus “flexible pipe couplings arranged between the frame and either end of the pipe part for coupling the pipe part to the frame and to a feed pipe and a discharge pipe”), in which the pipe couplings 5, 6 impart to the pipe part 3 at least one degree of freedom relative to the feed pipe 2 and the discharge pipe 4 and relative to the frame 2 ([0013]); a first accelerometer 11 arranged on the pipe part 3 for measuring the accelerations of the pipe part 3 in the direction of the at least one degree of freedom ([0015] and [0023]); computing means 12, wherein the computing means 12 fit, in an operational mode, the accelerations measured by the first accelerometer 11 on the mathematical model ([0038]: “F = ma” corresponds to “mathematical model”) to determine at least one parameter ([0038]: “mass of pipe part 3 including the slurry” corresponds to “at least one parameter”) of the mathematical model ([0038]: “F = ma” corresponds to “mathematical model”) and wherein the computing means 12 calculate the density of the slurry in the pipe part 3 with the determined at least one parameter ([0038]: Using the formula F=ma, computer unit 12 can easily compute the mass of pipe part 3 including the slurry flowing therethrough. Using the internal volume of pipe part 3 and the net mass of pipe part 3 it is then possible to compute the density ρ of the slurry flowing through pipe part 3; thus “wherein the computing means calculate the density of the slurry in the pipe part with the determined at least one parameter”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861